Exhibit 99.1 Date: January 16, 2015 100 University Avenue, 8th floor Toronto ON, M5J 2Y1 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: LPBP INC. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General Meeting Record Date for Notice of Meeting : February 19, 2015 Record Date for Voting (if applicable) : February 19, 2015 Beneficial Ownership Determination Date : February 19, 2015 Meeting Date : April 02, 2015 Meeting Location (if available) : Ottawa, ON Issuer sending proxy related materials directly to NOBO: No Issuer paying for delivery to OBO: Yes Notice and Access (NAA) Requirements: NAA for Beneficial Holders No NAA for Registered Holders No Voting Security Details: Description CUSIP Number ISIN CLASS A CA5021181022 Sincerely, Computershare Agent for LPBP INC.
